Motion for an order continuing the stay granted by Mr. Justice Matthew M. Levy in the order to show cause, dated October 29, 1960, denied, with leave to renew in the event that defendant shall in any way delay the trial herein. If plaintiff-appellant had so desired, it could have proceeded to an early trial and if successful would have received even greater relief than that sought upon *598this motion. An immediate trial on the merits is what is indicated rather than a broadening of the temporary injunction. Concur — Botein, P. J., Rabin and Valente, JJ.; Breitel and McNally, JJ., dissent and vote to extend the scope of the injunction.